PER CURIAM:
On September 18, 1967, Honorable George L. Patten, one of the Circuit Judges of the Eighth Judicial Circuit in and for Levy County, Florida, entered an order finding G. C. Perdue, Jr., a member of The Florida Bar, guilty of unethical practices and willful misconduct. By said order, Perdue was disbarred from the practice of law in the courts of Florida.
Pursuant to Rule 11.14(4), 32 F.S.A., three certified copies of said order were, on September 20, 1967, filed in the office of the Clerk of this Court. The original of said order was recorded in Circuit Court Minute Book R, page 415 of the court in which the order was issued.
More than 30 days have now elapsed since entry of the judgment and order of disbarment and no appeal has been taken or petition for review filed as authorized by Rule 11.11(3) (a), and this Court deems it proper to enter its order based upon the judgment of disbarment entered by the Circuit Judge. Said judgment is in all respects approved and G. C. Perdue, Jr., is hereby disbarred from the practice of law in the courts of the State of Florida and his name shall be stricken from the rolls of The Florida Bar.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.